Citation Nr: 1235943	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-08 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, including schizophrenia, paranoid and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1980 to April 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating action of a Department of Veterans Affairs Regional Office (RO).  In that decision, the RO denied service connection for anxiety.  Additional evidence was submitted and the RO issued a second rating decision in November 2008 confirming and continuing the denial of service connection.  

In February 2011, the Veteran testified at a hearing before the undersigned, which took place at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011). 

The Veteran contends that his psychiatric problems began during service, and that he was discharged as a result of his psychiatric problems.  The service treatment records are silent as to any psychiatric complaints, treatment, or diagnoses.  The Veteran's personnel records reveal a series of disciplinary infractions.  He was subsequently separated from service with a general discharge.

The Veteran has a current psychiatric diagnosis of chronic paranoid schizophrenia.  He has testified that his psychiatric symptoms date back to service.  He is competent to testify as such, as psychiatric symptoms such as a depressed mood are readily apparent to the person experiencing them.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The Veteran's lay testimony along with at least some evidence of psychiatric symptomatology in service is sufficient to trigger VA's duty to assist by providing a VA medical examination.  38 U.S.C.A. 5013A (d); 38 C.F.R. § 3.159(c) (4); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (the existence of evidence of both in-service injury or event and a current diagnosis triggers VA's duty to provide a medical examination); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004).  

Because the Veteran alleges that he was discharged as a result of his psychiatric problems, and the available personnel records reveal that he was separated with a general discharge due to a failure to maintain accepted standards for retention; any in-service psychiatric treatment records might well be relevant.  The Board notes that psychiatric treatment records may be filed separate from a Veteran's service treatment records.  Since it does not appear that any attempt has been made to obtain any service psychiatric treatment records beyond those that were received following a request for his active duty service treatment records from the National Personnel Records Center (NPRC), the Board finds that the RO should obtain and associate with the claims file any service psychiatric treatment records, which may exist, pertaining to the Veteran's period of service from May 1980 to April 1981, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal and non-Federal facilities.

Further, it appears that there may be outstanding post-service psychiatric records that might be pertinent to the claim.  The current record contains private treatment records which note a history of psychiatric treatment and hospitalization from 1992, 1997, and from December 2005 to April 2007 for paranoid schizophrenia.  The Veteran testified that he had be receiving treatment for his psychiatric problems at least as early as 1984 or 1985.  Thus, the RO must attempt to identify any of these early treatment providers and associate their treatment records with the claims file.  

The RO must also associate with the record all VA clinical records dated since the February 2011 Travel Board hearing to the present.  See 38 C.F.R. § 3.159(c) (2); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

The Veteran's lay testimony along with the evidence of disruptive and unacceptable behavior for retention on active duty and the subsequent diagnosis of schizophrenia, paranoid since4 service is sufficient to trigger VA's duty to assist by providing a VA medical examination.  38 U.S.C.A. 5013A (d); 38 C.F.R. § 3.159(c) (4); Charles, 16 Vet. App. at 374-75 (the existence of evidence of both in-service injury or event and a current diagnosis triggers VA's duty to provide a medical examination); see also McLendon, supra; Duenas, supra.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should request from all appropriate source(s), including NPRC, complete copies of any and all service psychiatric treatment records pertaining to the Veteran's active service from May 1980 to April 1981.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal and non-Federal facilities.  All records and/or responses received should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran should be notified.

2.  Send the Veteran a letter asking that he identify the private provider or medical facility that treated him for his psychiatric disability in the early 1980s along with approximately dates of treatment and a release form.  After the release form is returned, make reasonable efforts to secure the identified records.  In the alternative, the Veteran may obtain and submit this evidence to VA on his own behalf. 

3.  Associate with the record all VA clinical records dated from February 2011 to the present.

4.  After the foregoing development is completed to the extent possible, schedule a VA psychiatric examination.  The examiner must diagnose all present psychiatric disorders and opine regarding whether any present psychiatric disorder is at least as likely as not (50 percent or greater likelihood) related to service, or otherwise had onset therein, or within a year of service separation.   In the event that any identified psychiatric disorder is found to be related to service, the examiner must opine regarding whether it is due to the stresses associated with the Veteran's period of service or whether it preceded or is otherwise unrelated to the Veteran's period of service.  

The examiner must review all pertinent documents in the claims file in conjunction with the examination and indicate in the examination report whether such review took place.  A rationale for all opinions and conclusions must be provided.

5.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011). 

 6.  After completing the requested action, and any additional notification and/or development deemed warranted, the issue on appeal should be readjudicated in light of all the evidence of record.   If the benefits sought on appeal remain denied, the RO/AMC should furnish to the Veteran an appropriate supplemental statement of the case and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T.D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

